t c summary opinion united_states tax_court kenneth p shanks petitioner and lydia l shanks intervenor v commissioner of internal revenue respondent docket no 24592-09s filed date kenneth p shanks pro_se lydia l shanks pro_se horace crump for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code as amended the issue for decision is whether for petitioner is entitled to relief from joint_and_several_liability under sec_6015 background kenneth p shanks petitioner and lydia l shanks intervenor collectively the shankses married in and separated in they have two children during petitioner worked as a produce clerk for kroger limited kroger earning dollar_figure of wages during intervenor worked for staffers inc staffers earning dollar_figure of wages in addition during intervenor received dollar_figure of nonemployee compensation from examone world wide inc examone and dollar_figure of unemployment benefits from the mississippi department of employment security intervenor deposited her examone earnings and her unemployment benefits in the shankses’ joint checking account but petitioner did not review the bank records he relied upon intervenor to keep the bank balances although petitioner knew that intervenor performed services for examone and received unemployment benefits he did not know the amounts of these items that intervenor received in the shankses filed a joint federal_income_tax return for taxable_year jackson hewitt tax service prepared the return using information the shankses provided petitioner signed the return without reviewing it on their joint_return the shankses reported their combined wages from kroger and staffers but they did not report intervenor’s nonemployee compensation from examone or her unemployment benefits on their joint_return the shankses claimed a dollar_figure refund attributable in part to an earned_income_credit and additional_child_tax_credit the shankses used the refund to obtain dollar_figure in proceeds from a tax_refund anticipation loan the shankses shared these proceeds respondent determined a dollar_figure deficiency in the shankses’ federal_income_tax the deficiency was attributable in part to dollar_figure of self-employment_tax on intervenor’s unreported nonemployee compensation the remaining dollar_figure of deficiency represented reductions to the shankses’ earned_income_credit and additional_child_tax_credit these last-mentioned computational adjustments resulted from respondent’s increasing the shankses’ income to include intervenor’s unreported nonemployee compensation and unemployment benefits 1more particularly on their joint_return the shankses reported zero total_tax dollar_figure of income_tax_withholding of which dollar_figure represented petitioner’s withholding on his wage income and dollar_figure represented intervenor’s withholding on her own wage income a dollar_figure earned_income_credit and a dollar_figure additional_child_tax_credit 2because of an offsetting increase in the shankses’ child continued discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due on their aggregate income sec_6013 an individual may seek relief from joint_and_several_liability under sec_6015 which offers three avenues of possible relief under subsections b c and f in general sec_6015 provides full or apportioned relief from joint_and_several_liability with respect to an understatement sec_6015 provides proportionate tax relief to divorced or separated taxpayers with respect to a deficiency and in certain circumstances sec_6015 provides equitable relief if relief is unavailable under sec_6015 or c an individual against whom a deficiency has been asserted may petition this court to determine the appropriate relief under sec_6015 sec_6015 in determining the appropriate relief continued tax_credit resulting from the inclusion of the unreported income in the shankses’ income the deficiency reflects no additional tax_liability apart from the items described above 3the parties have stipulated that petitioner made an administrative request for relief under sec_6015 at the same time that he filed his petition cf 115_tc_183 n in the absence of any objection from the commissioner treating the raising of sec_6015 relief in the petition as a timely filed election affd 282_f3d_326 5th cir available under sec_6015 we apply a de novo scope and standard of review see 132_tc_203 i sec_6015 relief under sec_6015 if certain requirements are met a requesting spouse may be relieved of joint_and_several_liability from a tax understatement that is attributable to the nonrequesting spouse if among other requirements the requesting spouse establishes that he or she did not know and had no reason to know that the other spouse understated that spouse’s tax_liability on the return sec_6015 no relief is available under this provision if the requesting spouse has actual knowledge of the underlying transaction that produced the omitted income 115_tc_183 affd 282_f3d_326 5th cir because petitioner knew that intervenor performed services for examone and received unemployment benefits he is not entitled to relief under sec_6015 ii sec_6015 relief a eligibility--the knowledge requirement if various requirements are met an election under sec_6015 treats the former spouses as if they had filed separate returns and each spouse’s liability is limited to the portion of the deficiency properly allocable to the electing spouse as determined under the rules contained in sec_6015 see sec_6015 d such an election is generally not valid if the secretary demonstrates that the individual making the election had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d sec_6015 in his pretrial memorandum and again at the commencement of trial respondent’s counsel conceded that petitioner was entitled to elect relief under sec_6015 with respect to the dollar_figure of self-employment_tax attributable to intervenor’s nonemployee compensation in his opening remarks at trial respondent’s counsel explained this concession as being based on a determination by respondent’s appeals_office that it could not be shown that mr shanks had knowledge of the unemployment benefits and the income from exam one but at the conclusion of trial respondent’s counsel sought to retract this concession on the ground that petitioner’s testimony established that he had actual knowledge of these omitted items so as to invalidate his election under sec_6015 4respondent does not contend that petitioner fails the requirements for electing relief under sec_6015 in any respect other than allegedly having actual knowledge of the omitted income examone earnings because petitioner knew that intervenor performed services for examone he should have known of this omitted income but that does not mean he had actual knowledge of it see 114_tc_333 finding that the requesting spouse lacked actual knowledge of the omitted income from his ex-wife’s business even though he knew of the business and had access to her business records but never checked them to determine whether she had accounted for all her income petitioner testified credibly that although intervenor deposited her examone earnings in their joint checking account he did not know the amounts of these deposits because he never reviewed the bank accounts entrusting that task to her intervenor did not directly contradict this testimony she testified merely that petitioner had access to the joint checking account and was aware of what was going on respondent who introduced no evidence on this point has failed to carry his burden of proving that petitioner had actual knowledge of intervenor’s omitted earnings from examone cf sec_1_6015-3 example iii income_tax regs where the requesting spouse knew that the nonrequesting spouse had income from his business but did not know the exact amount her sec_6015 election was valid except insofar as she knew the minimum amount of his earnings from the business consequently we disagree with respondent that petitioner’s sec_6015 election is invalid because petitioner had actual knowledge of intervenor’s examone earnings unemployment benefits petitioner testified that he was aware that intervenor was receiving unemployment benefits in but did not know the amount intervenor by contrast testified that petitioner wasn’t aware of the unemployment respondent introduced no evidence on this point on the basis of this sparse record we conclude that petitioner had at least reason to know of the unemployment benefits but we need not decide whether petitioner had actual knowledge of the unemployment benefits because as discussed below even if he lacked actual knowledge petitioner has not shown that the portion of the deficiency attributable to the unemployment benefits is not properly allocable to him b allocation of deficiency generally a spouse who is eligible for relief under sec_6015 is allocated a portion of the joint_return deficiency in proportion to the net amount of items taken into account in computing the deficiency that is allocable to the electing spouse sec_6015 as an exception to this general_rule two types of items are treated separately in making thi sec_5furthermore as discussed infra for purposes of our analysis of whether petitioner is entitled to equitable relief under sec_6015 it is not determinative whether petitioner had actual knowledge or only reason to know of the unemployment benefits allocation rather than being aggregated with all other items to which the deficiency is attributable disallowed credits and any_tax other than income_tax imposed by sec_1 or alternative_minimum_tax imposed by sec_55 that is required to be included with the joint_return sec_6015 consequently pursuant to this rule the disallowed credits and the self-employment_tax that make up the shankses’ deficiency are treated separately in allocating the deficiency items giving rise to a deficiency on a joint_return are generally allocated as if the spouses had filed separate returns sec_6015 erroneously omitted items of income are allocated to the spouse who was the source of the income sec_1_6015-3 income_tax regs but an erroneous item that otherwise would be allocated to the nonrequesting spouse is allocated to the requesting spouse to the extent that the requesting spouse received a tax_benefit on the joint_return sec_6015 sec_1_6015-3 income_tax regs self-employment_tax on intervenor’s examone earnings the omitted income from intervenor’s examone earnings is allocated to her consequently the dollar_figure of self-employment_tax on these earnings is also attributable to her and not to petitioner respondent does not contend that petitioner realized any_tax benefit on the joint_return as relates to this unreported self-employment_tax liability we conclude and hold consistent with respondent’s original concession that the dollar_figure of the deficiency that is attributable to intervenor’s self-employment_tax liability is properly allocable to her and not to petitioner disallowed tax_credits the regulations provide that if a disallowed credit is attributable in whole or part to both spouses then the irs will determine on a case by case basis how such item will be allocated sec_1_6015-3 income_tax regs respondent has effectively determined that the disallowed credits are to be allocated to both spouses declining to relieve petitioner of joint_and_several_liability with respect to the disallowed credits on the basis of our review of all the facts and circumstances we conclude that the disallowed credits are properly allocable to both petitioner and intervenor after all it was the combination of petitioner’s income and intervenor’s income her reported wage income plus her omitted examone earnings and unemployment benefits that caused their total income to exceed allowable income limits for the earned_income_credit and additional_child_tax_credit shown on their joint_return moreover the shankses’ tax_refund was attributable in significant part to the earned_income_credit and additional_child_tax_credit that respondent has disallowed insofar as the record shows the shankses shared equally the benefit of the tax_refund in the form of a tax_refund anticipation loan petitioner as the requesting spouse bears the burden of proving the portion of the deficiency that is properly allocable to him see sec_6015 sec_1_6015-3 income_tax regs he has not shown that the portion of the deficiency attributable to the disallowed credits is not properly allocable to him iii sec_6015 relief because we have held that petitioner is not entitled to relief under sec_6015 and is entitled to only partial relief under sec_6015 we finally consider whether he may be eligible for additional relief under sec_6015 see sec_6015 sec_6015 provides that a taxpayer may be relieved from joint_and_several_liability if it is determined after considering all the facts and circumstances that it is inequitable to hold the taxpayer liable for the unpaid tax or deficiency revproc_2003_61 sec_4 - 2003_2_cb_296 sets out seven threshold conditions that a requesting spouse must meet before the commissioner will consider a request for relief under sec_6015 respondent does not dispute that petitioner meets these threshold conditions revproc_2003_61 sec_4 c b pincite sets forth a nonexclusive list of factors to be evaluated in requests for relief under sec_6015 for spouses who have met the threshold conditions the factors are marital status economic hardship that would result absent relief knowledge or reason to know of the item giving rise to the deficiency any legal_obligation of the nonrequesting spouse to pay the tax_liability pursuant to a divorce decree or agreement significant benefit received by the requesting spouse the requesting spouse’s compliance with income_tax laws following the year for which relief is requested spousal abuse and the requesting spouse’s mental or physical health at the time the return was filed or relief was requested petitioner and intervenor are separated this factor weighs in support of equitable relief see id sec_4 a i c b pincite but as discussed below petitioner has failed to establish that any of the other enumerated factors weigh in favor of relief 6under these guidelines the requesting spouse’s actual knowledge of the income giving rise to the deficiency weighs strongly against granting relief see revproc_2003_61 sec_4 a iii b 2003_2_cb_296 such knowledge may be overcome only if the factors in favor of equitable relief are particularly compelling id by contrast reason to know of the item giving rise to the deficiency is weighted no more heavily than other factors id at a minimum petitioner had reason to know of intervenor’s examone earnings and unemployment benefits this factor weighs against equitable relief see id sec_4 a iii b c b pincite the omission of part of intervenor’s income from the shankses’ joint_return resulted in a higher tax_refund which petitioner and intervenor shared petitioner has not established that he received no significant benefit beyond normal support from the understatement see sec_1_6015-2 income_tax regs stating that the fact that the spouse received a benefit from the understatement on the return is a factor that may be taken into account in determining whether the spouse significantly benefited from an understatement revproc_2003_61 sec_4 v c b pincite this factor also weighs against relief petitioner claims he will suffer economic hardship if he is not granted relief because he is caring for his two children generally economic hardship exists if collection of the tax_liability will render the taxpayer unable to pay reasonable basic living_expenses see sec_301_6343-1 proced admin regs petitioner has made no such showing this factor weighs against relief see revproc_2003_61 sec_4 a ii c b pincite petitioner does not contend and the record does not suggest that intervenor had a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement nor does the record suggest that petitioner was subject_to abuse or was in poor mental or physical health either when he signed the joint_return or when he requested relief see revproc_2003_61 sec_4 a iv b i and ii c b pincite finally the record does not show whether petitioner has been in compliance with the income_tax laws for years after the totality of the factors discussed above convinces us that it is not inequitable to hold petitioner liable for the part of the deficiency attributable to items other than intervenor’s dollar_figure of self-employment_tax consequently we hold that petitioner is not entitled to equitable relief under sec_6015 to reflect the foregoing an appropriate decision will be entered
